Citation Nr: 0317356	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  02-08 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from January 1969 to 
January 1971.  The veteran has been awarded the Purple Heart 
and the Air Medal, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Board initially notes that service connection for post-
traumatic stress disorder (PTSD) was granted in a June 2001 
rating decision; the PTSD was assigned an initial disability 
evaluation of 30 percent.  A September 2001 rating decision 
granted service connection for diabetes mellitus (with 
hypertension) and for tinnitus, assigning initial evaluations 
of, respectively, 20 and 10 percent.  Although the veteran 
perfected his appeal with respect to the initial ratings 
assigned his PTSD, diabetes mellitus and tinnitus, in a May 
2003 statement he indicated that he agreed with all rating 
actions taken in his case with the exception of the denial of 
service connection for hepatitis C.  The Board construes the 
veteran's May 2003 statement to constitute a withdrawal of 
his appeal with respect to the issues of the evaluation of 
his service-connected PTSD, diabetes mellitus and tinnitus.  
See 38 C.F.R. § 20.204 (2002).  Consequently, the only issue 
remaining for the Board's consideration is that listed on the 
title page of this action.

The Board also notes that the veteran, on his VA Form 9 
received in March 2002, requested a hearing before a 
traveling member of the Board.  In a July 2002 statement he 
indicated that he instead desired a videoconference hearing, 
as well as a hearing before a hearing officer at the RO 
instead of the videoconference hearing.  In September 2002, 
the veteran clarified that he did not want a hearing before a 
hearing officer at the RO, but instead desired a 
videoconference hearing before a member of the Board.  In a 
May 2003 statement, the veteran requested cancellation of his 
requested videoconference hearing.  In light of this, the 
Board concludes that the veteran does not currently desire a 
hearing of any type in connection with the instant appeal.


REMAND

The veteran contends that his hepatitis C is related to his 
period of active military service.

Service medical records are negative for any reference to 
hepatitis C.  At his examinations for entrance and discharge, 
the veteran denied any drug or narcotic habit.

VA and private treatment records for December 2000 to 
November 2002 show that the veteran was diagnosed with 
hepatitis C and that his liver enzymes were considered 
elevated.  The veteran denied any history of intravenous drug 
abuse or of tattoos, but did report the possibility of 
undergoing a blood transfusion decades before.

In an April 2001 statement, the veteran denied using any 
drugs.  He was thereafter examined by VA in May 2001, at 
which time no mention was made by the examiner of any 
statement by the veteran concerning a history of intravenous 
drug use; the examiner nevertheless diagnosed the veteran 
with hepatitis C caused by past intravenous drug use.  At a 
May 2001 VA psychiatric examination, the veteran denied any 
drug use.

In July 2001, a VA physician indicated that the veteran 
recently clarified that he did not have a history of 
intravenous drug abuse.  The veteran instead reported that he 
had received therapeutic medications intravenously in the 
past.

Although the May 2001 examiner essentially concluded that the 
veteran's hepatitis C was caused by a past history of 
intravenous drug use, the Board finds that the opinion is not 
adequately supported by the evidence of record as presently 
constituted.  The Board notes that there still is no opinion 
of record addressing whether the veteran's hepatitis C is 
related to his period of service.  Under the circumstances, 
the Board is of the opinion that another VA examination of 
the veteran is warranted.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any records identified by the 
veteran which have not been secured 
previously.

2.  If the RO is unsuccessful in 
obtaining any records identified by 
the veteran, it should inform the 
veteran and his representative of 
this and ask them to provide a copy 
of the outstanding records.

3.  The RO should then afford the 
veteran a VA examination by a 
physician with appropriate 
expertise, preferably one who has 
not previously examined the veteran, 
to determine the etiology of any 
hepatitis C.  All indicated tests 
should be conducted, and the 
examiner is to set forth all 
findings in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any currently 
present hepatitis C is etiologically 
related to service, including events 
coincident therewith such as any 
intravenous treatment(s).  The 
complete rationale for all opinions 
expressed should also be provided.  
The claims folder, including a copy 
of this remand, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect that a review of the 
claims file was made.  

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action it considers is 
required to comply with the notice 
and duty-to-assist requirements of 
the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) and VA's 
implementing regulations found at 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issue on appeal.

If the benefit sought on appeal is not granted, the RO should 
issue a supplemental statement of the case and provide the 
veteran and his representative with an appropriate 
opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

